Title: To Thomas Jefferson from James Wilkinson, 20 March 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                             Sir
                            
                            New Orleans March 20th. 07
                        
                        Milligan the Express delivered me Your Letter of the 3rd. Ultmo. the Evening of the 14th. Inst:, which lifted
                            from my Breast a load of anxeity, and I will confess furnished a sweet Solace to my poor heart depressed with cares &
                            sorrows—your sympathy for my difficulties, your admonition for my Conduct, & your solicitude for my welfare, impress
                            deeply my affections, and are received as the warrant of part confidence & the pledge of future trust.—
                        I derive much comfort from the Hope that my whole Conduct, when it shall be examined & understood, and due
                            allowance be made for the Embarrassments which surrounded me, may be found to accord with your Judgment & the
                            substantial Interests of our Country—I have deported none but known Daring Active dangerous Traitors—Bradford, Workman
                            & Kerr more than purported Characters, to prevent the dangers of an insurrection were confined one Night—but I
                            resisted the intreaties of a Crowd of such Citizens as Benjn. Morgan & Joseph Lane, who prayed for their deportation &
                            some willing to indemnify me if in their power—The Citizens of the Country ancient & modern have been inviolately
                            supported in their persons & property, & when compeled to over-leap the limits of the Law, I have acknowledged its
                            supremacy & prostrated myself before its functionaries, to meet their award for the salutary tresspass I had been
                            impeled to commit.—
                        My Enemies, led by Ned Livingston, Watkins, Duer,
                            Workman, Deverjack, Kerr & the Browns, including the Collector, one since the implication of his Brother Henry has
                            become dishonestly active & inveterate & have acknowledged that the seizures I have made were warrantable &
                            necessary, but now they begin to retrospect the mysterious cant of my Conduct, & with the aid of the press; are
                            labouring to improve on the old, hackneyed, Spanish Legend to excite Suspicions of my Integrity, & to insure success the
                            most bare faced falsehoods are invented—
                        The distinguished Thomas Rowe, a singular & most
                            Interesting Person, a Native of the Canary Isles, with whom I had been acquainted prior to his Arrival in Louisiana, & whom I have
                            used for public as well as private purposes, but of whose political Intrigues in Kentucky I knew no more than yourself—This person is considered a fit Character to be associated with me, for the Purpose of awakening Jealousies & founding
                            suspicions; and accordingly Bradford imputes to me in one of the enclosed Papers, a Publication which I had never before
                            seen, & in the other an intimacy with  which I deny—Yet this
                            Gentleman possesss. important Information, respecting the Spanish Intrigues in this quarter, which may I hope be procured
                            from Him, & this will make the subject of another Letter—In the mean time I shall disregard utterly all the scurrility
                            which issues from the press, being content to oppose Conduct to Calumny—But I hope Sir Bradford may be discontinued as
                            the public printer for the United States, because the Office however insignificant implies confidence, and he is indeed
                            the devoted Instrument of Burrs Partizans, with whom He was doubtless associated—
                        Burrs destination was france beyond all doubt; on taking leave of his Friends near Natchez he exclaimed “I
                            would my arms were long enough to embrace you all & strong enough to support you, but our plans are blown up for the
                            present & I must leave you, be true to your principles and I will return to you again & see you amply rewarded for
                            your fidelity”. He was taken in an Old Blanket boat begirt with a Leathern Strap, to which a Tin Cup was suspended on the
                            left & a scalping Knife on the right—and yet His well wishers here while they affect to blast Him, declare the Opinion
                            that He was on his way to the City of Washington—I hear these things at second Hand, for it is more than two Months since
                            I crossed my threshold but for solitary exercise; pardon me Sir for  to know, & as soon as may be convenient, my
                            summer destination—from the past & the present season a great Mortality is expected in this City the ensuing Summer—I
                            shall endeavour to provide a salutary retreat for the Troops, and if left to my choice, shall seek retirement in the
                            neighbourhood of Fort Adams—I sent you an Interesting communication by Mr. Pease, and I shall await its fate before I
                            prepare a duplicate—Every day more & more convinces me, that the Mexican Chiefs & Governors are preparing for a
                            revolution, and that they look to the United States for cooperation & support—I am invited to a correspondence with
                            four Men of Rank & power, far removed from each other, but without your approbation I shall not indulge them—political
                            Information & the destinies of Mexico are the subjects they invite—
                        The Mexican Militia have retired from Nacogdoches & we shall have no more military parade in that quarter.
                        With sincere respect & attachment I am Sir Your faithful & Obliged
                        
                            Ja Wilkinson
                            
                        
                    